IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIE JOHNIGAN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-1484

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 21, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Willie Johnigan, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and KELSEY, JJ., CONCUR.